—Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered July 6, 1995, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
*742Defendant pleaded guilty to the crime of attempted robbery in the second degree. As part of the plea agreement, defendant waived his right to appeal and was sentenced to a prison term of V-I2 to 4x/2 years. Defendant contends that his sentence was harsh and excessive in light of his continued participation in a substance abuse program and his steady employment since his release from prison. Inasmuch as defendant waived his right to appeal as part of a knowing, voluntary and intelligent guilty plea, we find that this issue has not been preserved for appellate review (see, People v Nardi, 232 AD2d 673; People v Sullivan, 223 AD2d 893). Nevertheless, were we to consider this issue, we would find that the agreed-upon sentence was neither harsh nor excessive given the violent nature of defendant’s crime.
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.